DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

As per claim 14, please replace the limitation:

other data driving circuits are operated as the slaver mode,

with:

other data driving circuits are operated as the slaver mode.

Allowable Subject Matter

Claims 1-12 and 14-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the operation mode includes: a master mode for detecting a state of a display panel block by the plurality of crack detecting circuits; a slaver mode for bypassing the crack detection signal supplied from the plurality of data driving circuits operating as the master mode; and a reporter mode for disconnecting an electrical connection between the display panel block and the plurality of data driving circuits.

As per claim 18, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the operation mode includes: a master mode for detecting a state of a display panel block by the crack detecting circuit; a slaver mode for bypassing the crack detection signal supplied from the data driving circuit operating as the master mode; and a reporter mode for disconnecting an electrical connection between the display panel block and the data driving circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694